MEMORANDUM **
Silvestre Alvarez Lira, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Iturribama v. INS, 321 F.3d 889, 894 (9th Cir.2003). We dismiss in part and deny the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Lira failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
The BIA did not abuse its discretion in denying Lira’s motion to reopen because he failed to present evidence to support his contention that his newborn child has a medical condition and the evidence presented regarding his wife’s health was insufficient to warrant reopening. See 8 C.F.R. § 1003.2(c)(1) (providing that a motion to reopen “shall be supported by affidavits or other evidentiary material”).
Lira’s remaining contentions are not persuasive.
*632PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.